     Case 2:09-cv-01877-BWA-JCW Document 75 Filed 11/18/19 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

ARABIA WHITFIELD, ET AL                                          CIVIL ACTION

VERSUS                                                           NO.: 09-1877 c/w: 09-8074

WARREN RILEY, ET AL                                              SECTION M, MAG. 2
                                                                 (APPLIES TO NO.: 09-8074)

* * * * * * *               * * * * * * * * * * * * * * * * * * * * * * *

          MEMORANDUM IN OPPOSITION TO DEFENDANTS’
         PARTIAL MOTION TO DISMISS PURSUANT TO RULES
      12(b)(1) AND 12(b)(6) AND MOTION FOR JUDGMENT ON THE
   PLEADINGS PURSUANT TO RULE 12(c) IN CIVIL ACTION NO. 09-8074

MAY IT PLEASE THE COURT:

The Plaintiffs’ Claims

       The plaintiffs opposing this motion in part are Adolph Grimes, Jr. and Patricia

Grimes, parents of the deceased, Adolph Grimes, III.1 They have alleged a Monell Fourth

Amendment federal civil rights violation on behalf of their son pursuant to 42 U.S.C. 1983

as a result of his murder by some of the defendant-officers on January 1, 2009.2 They have

also alleged a violation of their Fourteenth Amendment substantive due process right to



           1
             Adolph Grimes, Jr. died during the pendency of this litigation. He is now represented by
   succession representatives. Rec. Doc. 63.

           2
               Rec. Doc. 1, ¶¶ 4-5, 22-25, 37-38, 40-44.

                                                           -1-
     Case 2:09-cv-01877-BWA-JCW Document 75 Filed 11/18/19 Page 2 of 10



liberty.3 The 1983 claims include allegations that the defendant-officers conspired after the

fact to cover up their wrong doing,4 and a Monell claim against the defendant City of New

Orleans and Warren Riley.5 In addition, the father, Adolph Grimes, Jr., has alleged that he

was illegally arrested by two of the defendant-officers following his son’s murder, in

violation of the Fourth Amendment.6 He is also alleging a supplemental state law claim for

this false arrest and the City’s vicarious liability for the same.

       La.C.C. Art. 2315.6 permits the parents of a child to recover damages for mental

anguish or emotional distress if they “view an event causing injury” to their child, or if they

“come upon the scene of the event soon thereafter”. This is referred to as a “bystander

claim”.

                   A. The following persons who view an event causing injury to
                   another person, or who come upon the scene of the even soon
                   thereafter, may recover damages for mental anguish or
                   emotional distress that they suffer as a result of the other
                   person’s injury:

                          (1) The spouse, child or children, and grandchild or
                   grandchildren of the injured person, or either the spouse, the
                   child or children, or the grandchild or grandchildren of the
                   injured person.
                          (2) The father and mother of the injured person, or either
                   of them.
                          (3) The brothers and sisters of the injured person or any
                   of them.


           3
               Id., ¶¶’s 28 and 32.

           4
               Id., ¶ 29.

           5
               Id., ¶¶’s 4-5, 22-25, 37-38, 40-44.

           6
               Id., ¶¶’s 19, 27, 33.

                                                     -2-
     Case 2:09-cv-01877-BWA-JCW Document 75 Filed 11/18/19 Page 3 of 10



                            (4) The grandfather and grandmother of the injured
                      person, or either of them.

                      B. To recover for mental anguish or emotional distress under
                      this Article, the injured person must suffer such harm that one
                      can reasonably expect a person in the claimant’s position to
                      suffer serious mental anguish or emotional distress from the
                      experience and the claimant’s mental anguish or emotional
                      distress must be severe, debilitating, and foreseeable. Damages
                      suffered as a result of mental anguish or emotional distress for
                      injury to another shall be recovered only in accordance with
                      this Article.7

       The Grimes have asserted a state law bystander claim against the defendant-officers

in their complaint.8 Both also claim that the defendant City is vicariously liable for the

tortious actions of the defendant-officers that resulted in their bystander claim.9 Finally, the

Grimes have alleged a claim against the City’s for its direct liability for their injuries as a

result of its negligence in hiring, retaining, supervising and disciplining the defendant-

officers.10

       Immediately prior to his murder on New Year’s Day 2009, Adolph Grimes, III was

at 1717 Governor Nichols Street visiting his grandmother, mother and father. His car was

parked near the front of the residence. Minutes after kissing his mother good night and

leaving the house he was ambushed and shot as he sat in his still parked car. His mother

heard the gunshots and ran outside where she observed her son’s bullet-ridden car with the


              7
                  La. C.C. Art. 2315.6. Liability for damages caused by injury to another.

              8
                  Rec. Doc. 1, ¶¶’s 9, 16-17, 19-20, 44.

              9
                  Id., ¶ 46.

              10
                   Id., ¶¶’s 22-25, 45.

                                                            -3-
     Case 2:09-cv-01877-BWA-JCW Document 75 Filed 11/18/19 Page 4 of 10



driver door open, the overhead light on, and the rear windshield shot out. She believed her

son had been the victim of a drive-by shooting. As she ran towards the car the defendants

blocked her and forced her back into the house. She repeatedly attempted to run to her son

but was ordered or forced back into the house. She knew when she saw the car that her son

had been killed. As a result of witnessing her son’s death she sustained severe debilitating

mental anguish and emotional distress.11

       The plaintiff Adolph Grimes, Jr. was also at 1717 Governor Nichols. He also heard

the gunshots and rushed out of the residence to check on his son. He observed the bullet-

ridden car and knew his son had been murdered. After confronting the defendants about his

son’s death he was arrested. As a result of witnessing his son’s death he sustained severe

debilitating mental anguish and emotional distress.12

The Defendants’ Motion to Dismiss

       The defendants move to dismiss the Grimes’ 42 U.S.C. § 1983 Fourth Amendment

claim for the civil rights violation that resulted in the death of their son based on the parents’

lack of standing. To the extent the complaint alleges a Fourteenth Amendment violation by

the Grimes for their having personally witnessed their son’s death, the defendants assert the

plaintiffs have failed to state a cause of action. Finally, the defendants move to dismiss both

their Fourteenth Amendment conspiracy and Monell claim on the basis of no cause of action.

       To the extent the Grimes have alleged a Fourteenth Amendment claim under 42 U.S.


           11
                Id., ¶¶’s 16-17.

           12
                Id., ¶¶’s 19-20.

                                               -4-
     Case 2:09-cv-01877-BWA-JCW Document 75 Filed 11/18/19 Page 5 of 10



§1983 as a result of having witnessed the death of their son, the plaintiffs do not oppose the

defendants’ Motion to Dismiss. Nor do the Grimes oppose the dismissal of any Fourth

Amendment claim under 42 U.S.C. §1983 for their son’s murder, or their conspiracy claims

against the defendants. The Grimes concede they have no standing as to these claims.

Finally, the Grimes concede their lack of standing as to the Monell claims, and therefore do

not oppose dismissal of said claims.

       The defendants also move to dismiss Mrs. Grimes’ state law claims for Assault,

Battery, False Arrest, Unlawful Search and Seizure; Mrs. Grimes, never intended to make

those claims and to the extent they appear in the complaint agree they should be dismissed.

       The defendants have not moved to dismiss Mr. Grimes’ federal civil rights claim for

his illegal arrest, nor do they seek dismissal of his supplemental state law claim for false

arrest. Likewise they have not moved to dismiss the plaintiffs’ state law claims against the

City for negligence in hiring, retaining, supervision and discipline.

       The defendants are moving to dismiss the Grimes state law claim brought pursuant

to La. C.C. Art. 2315.6. The motion to dismiss this claim is opposed by the Grimes for the

reasons hereinafter stated.

Both Mr. And Ms. Grimes Have Sufficiently Pled A Bystander Claim Under La. C.C.
Art. 2315.6

       The Grimes’ bystander claim is spelled out in the following paragraphs of the original

complaint.

              8. On or about January 1, 2009 at approximately 3:10 a.m., the
              defendants, MEISCH, SCANLAN, LAPIN, BARR, KELLER,


                                             -5-
Case 2:09-cv-01877-BWA-JCW Document 75 Filed 11/18/19 Page 6 of 10



            WHITE, ALONZO, AUSTIN and BOOTH, acting in their capacity
            as New Orleans police officers intentionally and/or negligently shot
            to death the plaintiffs’ major son, Adolph Grimes, III.13

            9. The shooting occurred as Adolph Grimes, III sat peaceably in his
            car in the 1700 block of Governor Nichols Street in New Orleans,
            Louisiana.14

            14. As a result of the attack Adolph Grimes, III died.15

            15. The above described incident occurred on Governor Nichols
            Street in front of or near the front entrance of the residence located
            at 1717 Governor Nichols Street.16

            16. At the time of the shooting Adolph Grimes, III was in his parked
            car at that location because he had just exited his grandmother’s
            house at 1717 Governor Nichols Street. Still in the house when he
            was killed were his parents, the plaintiffs, Adolph Grimes, Jr. and
            Patricia Grimes. Adolph Grimes, III had left the house minutes prior
            to his execution. He was waiting in his car for his cousin. The first
            shots fired at Adolph Grimes, III by the defendants occurred only
            minutes after his mother the plaintiff, Patricia Grimes, had kissed him
            goodbye. The plaintiff, Patricia Grimes, was in the front room on
            1717 Governor Nichols when she heard the gunshots being fired at
            her son. Immediately after the shots were fired she ran outside to
            check on the safety of her son. As she exited the front door she
            observed her son’s bullet ridden vehicle with its lights on, the
            driver’s door open, the overhead light on and the rear windshield shot
            out. At that point she believed her son had been the victim of a drive-
            by shooting. As she ran down her steps towards the car which was
            only feet away she was forced back into her house by the defendants
            who claimed at that time that they were police. She made several
            more efforts to run to her son after that but on each occasion she was
            ordered and forced back into her house. She knew immediately upon
            seeing her son’s vehicle that he had been shot to death by the




    13
         Id., ¶ 8.

    14
         Id., ¶ 9.

    15
         Id., ¶ 14.

    16
         Id., ¶ 15.

                                             -6-
Case 2:09-cv-01877-BWA-JCW Document 75 Filed 11/18/19 Page 7 of 10



            defendants.17

            17. As a result of witnessing her son’s death, the plaintiff, Patricia
            Grimes, sustained severe, debilitating and foreseeable mental anguish
            and/or emotional distress.18

            19. After the shocked and emotional distraught Patricia Grimes was
            forced back into her mother’s home at 1717 Governor Nichols by her
            son’s killers, she advised her husband, the plaintiff, Adolph Grimes,
            Jr., what had occurred. Stunned, shocked and emotionally distraught
            the plaintiff, Adolph Grimes, Jr., ran out of the house to his son’s
            bullet ridden car where he confronted the defendants about his son’s
            condition. In response, the defendants, TERRY BAHAM and
            JOSEPH MOORE, handcuffed and arrested him and placed him in a
            police car where he was detained for an hour. Subsequently, the
            defendants, BAHAM and MOORE, took the plaintiff, Adolph
            Grimes, Jr., to the Homicide Bureau where he was questioned.
            Ultimately he was released at approximately 6:00 a.m. The plaintiff
            was never advised why he was arrested. At no time prior to his arrest
            did he commit any illegal offense.19

            20. Within minutes of his son’s execution by the defendants, the
            plaintiff, Adolph Grimes, Jr., observed his son’s bullet ridden vehicle.
            The plaintiff knew at that time that his son had been killed by the
            defendants. He was further prevented from any further investigation
            of the facts surrounding his son’s death by the defendants who killed
            his son. Nonetheless, as a result of witnessing his son’s death, the
            plaintiff, Adolph Grimes, Jr., sustained severe, debilitating and
            foreseeable mental anguish and/or emotional distress.20

            44. The acts and omissions of the defendants as described herein
            were also done with negligence, gross negligence and/or intent, in
            violation of Louisiana statutory and constitutional law and, with
            regard to the plaintiffs constituted assault, battery, false arrest,
            intentional infliction of emotional distress, claims under La.C.C.
            2315.6, criminal conspiracy and violation of their right to privacy,
            liberty, due process and to be free from unreasonable search and


    17
         Id., ¶ 16.

    18
         Id., ¶ 17.

    19
         Id., ¶ 19.

    20
         Id., ¶ 20.

                                              -7-
     Case 2:09-cv-01877-BWA-JCW Document 75 Filed 11/18/19 Page 8 of 10



                   seizure, under state law.21

       The defendants suggest La. C.C. Art. 2315.6 doesn’t apply because the Grimes didn’t

observe their son’s execution or see his bullet-ridden body; but instead only heard him shot

to death in a hail of bullets, as he sat in his car feet away from them, minutes after telling

them goodnight New Year’s morning, as they attempted seconds after the shooting to run to

his car and render him aid. The statute doesn’t require that the plaintiffs actually watch their

son’s execution. It permits their recovery if they come upon the event causing injury

immediately thereafter, which is exactly what occurred in this cases. Although the defendants

flagrantly misrepresent in the memorandum that the plaintiffs did not witness the incident,

or come upon the scene of the incident shortly thereafter, claims to the contrary are found in

paragraphs 16, 19 and 20 of the Grimes’ Complaint, the text of which was only partially

quoted by the defendants in their memorandum at the plaintiffs’ expense.

       The recovery of Lejeune damages requires proof that: 1) one is a member of the class

to whom such a right of action is granted; 2) one saw the injury-causing event or came upon

the scene of the event soon thereafter; 3) the harm sustained by the injured person must be

such that one can reasonably expect a person in the claimant’s position to sustain serious

mental anguish or emotional distress; and 4) the mental anguish or emotional distress must

be severe, debilitating, and foreseeable.22

       Of the element regarding the severity of the injuries sustained by the person injured


           21
                Id., ¶ 44.

          22
                Castille v. La. Med. Mut. Ins. Co., 14-519 (La.App. 3 Cir. 11/5/14), 150 So.3d 614.

                                                         -8-
     Case 2:09-cv-01877-BWA-JCW Document 75 Filed 11/18/19 Page 9 of 10



in the event, the Louisiana Supreme Court has stated:

                  The requirements of Article 2315.6, when read together, suggest
                  a need for temporal proximity between the tortious event, the
                  victim’s observable harm, and the plaintiff’s mental distress
                  arising from an awareness of the harm caused by the event. The
                  Legislature apparently intended to allow recovery of bystander
                  damages to compensate for the immediate shock of witnessing
                  a traumatic event which caused the direct victim immediate
                  harm that is severe and apparent, but not to compensate for the
                  anguish and distress that normally accompany an injury to a
                  loved one under all circumstances.23

       The Grimes were with their son only minutes before he was executed in a hail of

gunfire. They heard the gunshots and ran to his gunshot pitted car feet away. It is reasonable

to expect that both sustained serious mental anguish which was severe, debilitating, and

foreseeable. Although they were not literal eyewitnesses to his execution they observed the

traumatic injury-causing event soon thereafter. The Louisiana legislature intended to

compensate claimants for their immediate shock after witnessing the direct victim’s harm

that is both severe and apparent.24

                                               CONCLUSION

       The plaintiffs, Mr. and Mrs. Grimes, do not oppose the dismissal of their Fourth

Amendment Monell claim for the killing of their son or for any conspiracy. Likewise, they

do not oppose dismissal of their Fourteenth Amendment claim against the defendants for

having witnessed their son’s murder. Finally, they did not allege any state law assault,


           23
                Trahan v. McManus, 97-1224, pp. 11-12 (La. 3/2/99), 728 So.2d 1273, 1279-80 (footnotes
   omitted).

           24
                Guillot v. Doe, 03-1754, p. 12 (La. App. 3 Cir. 6/30/04), 879 So.2d 374, 383-84.

                                                         -9-
    Case 2:09-cv-01877-BWA-JCW Document 75 Filed 11/18/19 Page 10 of 10



battery, unlawful search and seizure or false arrest of Patricia Grimes and would therefore

not oppose the dismissal of any such claims.

       The plaintiffs oppose this Motion to Dismiss their state law bystander claim as they

have sufficiently alleged a claim under La. C.C. Art. 2315.6, and have requested the court

to exercise its supplemental jurisdiction over said claim. They also have a vicarious liability

claim against the City as the employer of the defendant-officers who killed their son in this

state law bystander claim. The plaintiff, Adolph Grimes, Jr., has alleged that the defendants,

Baham and Moore, violated his Fourth Amendment right to be free from unreasonable search

and seizure. The defendants have not moved to dismiss this claim or its mirror state law

claim for false arrest.

                                           Respectfully submitted;

                                           GARY W. BIZAL, L.L.C.

                                           s/GARY W.BIZAL
                                           GARY W. BIZAL (La. Bar No. 01255)
                                           4907 Magazine Street
                                           New Orleans, Louisiana 70115
                                           (504)525-1328 Telephone
                                           (504)525-1353 Fax
                                           Attorney for Plaintiffs

                              CERTIFICATE OF SERVICE

        I hereby certify that on November 18, 2019 I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing
to all parties.

                                    s/Gary W. Bizal
                                    GARY W. BIZAL



                                             -10-
